EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Goff on 1/28/21.
The application has been amended as follows:
Claims 37 has been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the primary reason for allowance is that the prior art of Amplatz (US2007/0265656); Kladakis (US2007/0276415); Forber (US2007/0265656) fails to disclose “the central engagement member configured to be threadably engaged by a second portion of the delivery device disposed within the first portion of the delivery device” in combination with the other limitations as recited in claim 1.
The prior art fails to disclose “an inner delivery wire disposed within an outer wire and a coupling member fixedly coupled to the inner delivery wire and configured to couple to the central engagement member” in combination with the other limitations as recited in claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771